
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1533
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2010
			Mr. Barrow (for
			 himself, Mr. Broun of Georgia,
			 Mr. Bishop of Georgia,
			 Mr. Kingston,
			 Mr. Barrett of South Carolina,
			 Mr. Marshall,
			 Mr. Scott of Georgia,
			 Mr. Johnson of Georgia,
			 Mr. Gingrey of Georgia,
			 Mr. Westmoreland, and
			 Mr. Price of Georgia) submitted the
			 following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Congratulating the Augusta State University
		  Jaguars men’s golf team for winning the 2010 NCAA Division I Golf
		  Championship.
	
	
		Whereas, on June 6, 2010, the Augusta State University
			 Jaguars men’s golf team won the 2010 NCAA Division I Golf Championship at the
			 Honors Course in Ooltewah, Tennessee;
		Whereas this national championship is the first national
			 championship in any sport in Augusta State University’s history;
		Whereas coach Josh Gregory has led the Jaguars men’s golf
			 team to 12 tournament titles while also helping the team attain its highest
			 preseason regional and national rankings in the school’s history;
		Whereas Jaguars golfers Mitch Krywulycz, Henrik Norlander,
			 and Patrick Reed have been named to the Division I PING All-Southeast Region
			 team;
		Whereas Henrik Norlander and Patrick Reed have each been
			 named to the Ping Division I All-America Team as a result of their outstanding
			 performances for the Jaguars;
		Whereas the Jaguars’ victory has added even more prestige
			 to the City of Augusta’s rich golfing history; and
		Whereas the Jaguars have brought a great sense of pride to
			 the people of Georgia through their victory: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates the Augusta State University Jaguars men’s golf team and the
			 University’s athletes, coaches, faculty, and students on winning the 2010 NCAA
			 Division I Golf Championship.
		
